Citation Nr: 1432558	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-48 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether a 40 percent schedular rating for low back strain with referred pain in the left lower extremity was properly reduced to 10 percent, effective March 1, 2010.

2.  Entitlement to an increased rating for low back strain, evaluated 10 percent disabling from March 1, 2010 and 20 percent disabling from December 16, 2013.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2009 rating decision, the RO reduced the Veteran's schedular rating for low back strain with referred pain in the left lower extremity from 40 percent to 10 percent, effective March 1, 2010.  In a July 2010 rating decision, the RO denied entitlement to an increased rating for low back strain with referred pain in the left lower extremity.  In a February 2014 rating decision, the Appeals Management Center (AMC) assigned a 20 percent disability rating to low back strain, effective December 16, 2013.

These matters were remanded in July 2011 and November 2013.


FINDINGS OF FACT

1.  From March 1, 2010, until August 26, 2011, an improvement in the Veteran's low back disability was shown; during this time, there were no manifestations of forward flexion 60 degrees or less, no incapacitating episodes of 2 weeks or more, and no neurological manifestations.  

2.  From August 26, 2011, forward flexion of the thoracolumbar spine 30 degrees or less is shown, without findings of ankylosis or incapacitating episodes of at least 6 weeks.  





CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent disability rating for low back strain from March 1, 2010, have not been met.  38 U.S.C.A. § 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.7, 4.14, 4.71(a), Diagnostic Codes (DCs) 5235 - 5243 (2013).

2.  From August 26, 2011, the criteria for entitlement to a disability rating in excess of 40 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In August 2009, appropriate notice was issued to the Veteran with regard to his increased rating claim.  Therefore, no further notice is needed under VCAA.

With regard to the propriety of the rating assigned for low back strain, the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  Per a September 2009 rating decision, the Veteran was informed of the proposal to reduce the disability rating assigned to low back strain from 40 percent disabling to 10 percent disabling.  Action taken to reduce the rating from 40 percent disabling to 10 percent disabling, effective March 1, 2010, was taken pursuant to 38 C.F.R. § 3.105(e) in a December 2009 rating decision.  

Thus, it is clear that the Veteran was given 60 days to present additional evidence to show that compensation payments should be continued at the 40 percent level.  It should also be pointed out that the initial reduction, taken within less than five years from the award of the 40 percent rating, is not governed by the provisions of 38 C.F.R. § 3.344(a)-(b) regarding stabilization of ratings.  See Collier v. Derwinski, 2 Vet. App. 247, 249 (1992).  Instead a rating may be reduced on the basis of examination showing improvement.  38 C.F.R. § 3.344(c).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, to include substantial compliance with the July 2011 and November 2013 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The paperless claims file contains the Veteran's VA treatment records, private treatment records, and records from New York Social Services.  The Veteran has not identified any other private treating providers.  In a March 2014 submission, the Veteran indicated that he had no further evidence to submit in support of his claim.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Pertinent to the instant appeal, the Veteran underwent VA examinations in August 2006, August 2009, August 2011 and December 2013.  The Board finds that such examination reports collectively are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) .

Prior to the reduction, the Veteran's 40 percent evaluation for low back strain had been in effect from December 8, 2005 to February 28, 2010.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements that are applicable to all rating reductions, including those which have been in effect for less than five years.  5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id. at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a Veteran's disability.  Id. 

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344(c).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Vertebral fracture or dislocation is evaluated under Diagnostic Code 5235.  Lumbosacral or cervical strain is evaluated under DC 5237.  Degenerative arthritis of the spine is evaluated under DC 5242.  Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

In the present case, the Board finds that the reduction of the Veteran's disability rating for his service-connected low back strain was appropriate.

In August 2009, the Veteran filed an increased rating claim.  He asserted that he experiences constant back pain, but otherwise submitted very little evidence in support of his increased rating claim.  Records were obtained from St. Elizabeth Family Medicine Center dated in 2009 and 2010 but provided very little information other than his complaints of neck and back pain and continued treatment with hydrocone.  

He underwent a VA examination in September 2009 which showed flexion to 75 degrees and extension to 15 degrees.  He reported chriropractic treatment, physical therapy and treating with hydrocone.  Improvement was shown compared to range of motion in testing in August 2006, at which time flexion to 30 degrees and extension to 5 degrees.  

Thereafter, the RO proposed a reduction of the rating assigned to his lumbar spine disability.  In an October 2009 submission, the Veteran indicated that he had no further evidence to submit.  

An October 2009 VA outpatient physical therapy record reflects that the Veteran could reach with his fingers to his ankles.  He had minimal limitation on extension.  He had no side bending limitations and he was able to look behind.  A February 2010 VA outpatient physical therapy record reflects flexion testing with minimal loss, he could reach his fingers to 16 centimeters from the floor.  He had minimal loss on extension testing and extension was to 30 degrees.  There was minimal loss on side bending and side glides and moderate loss on rotation.  A March 2010 VA outpatient physical therapy record reflects that on flexion testing he could reach his fingers to 20 centimeters from the floor and extension was to 25 degrees.  There was minimal loss on side bending and side glides and moderate loss on rotation.  An April 2010 VA outpatient physical therapy discharge record reflects that he had undergone nine sessions and he reported feeling better overall because of the good weather.  He had been walking and riding his bicycle more.  While he continued to feel stiff in the morning, he felt better after moving around.  Also, while he felt a popping sensation at times, it was not associated with pain.  His fingers were able to reach to 30 centimeters from the floor and his extension was 20 degrees.  There was minimal loss on side bending and side glides and moderate loss on rotation.  While the Veteran reported feeling better, he did report pain and functional limitations at the same levels.  

Thus, based on the objective findings availabile, it appears that improvement in his disability had occurred, to include increased mobility.  Thus, the reduction to 10 percent, effective March 1, 2010 was proper.  A 20 percent rating was not warranted as forward flexion less than 60 degrees was not shown.  The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating for the period from March 1, 2010; however, the Board finds that the 10 percent rating adequately compensated him for any functional loss.  While the Veteran continued to complain of functional loss, the objective findings did not support a rating in excess of 10 percent.  Moreover, while the Veteran reported incapacitating episodes, the evidence of record did not show episodes of prescribed bedrest of between 2 to 4 weeks duration.  

Moreover, neurological impairments were not shown.  While the Veteran complained of radiating pain to his lower extremity, the September 2009 VA examiner associated this with his pes planus, and found no evidence of radiculopathy.  Likewise, the Veteran has never complained of any associated bowel or bladder impairment.  

On August 26, 2011, the Veteran underwent another VA examination.  He reported continued chiropractic treatment, physical therapy and treating with hydrocone.  It was indicated that he could only walk a few yards and his gait was antalgic with poor propulsion.  Flexion was to 20 degrees and extension to 2 degrees; however, the examiner noted that the ranges of motion demonstrated during formal active range of motion test were limited by the degree of motion which induced pain and that he was unwilling to move through pain.  The examiner commented that there may be some degree of symptom magnification as spontaneous motion without objective pain demonstrated by the patient exceeded the range of motion demonstrated during testing.  As a result of such comments, the Board instructed that another examination be conducted.  

In December 2013, the Veteran underwent another VA examination, which showed flexion to 35 degrees with pain exhibited at 30 degrees.  The examiner did not comment on any symptom magnification.  

In light of the range of motion findings shown in the August 2011 VA examination report and the December 2013 report, which showed a significant decrease in flexion and extension, the Board finds that a 40 percent disability rating is warranted, effective August 26, 2011.  While it appears that there may have been symptom magnification on range of motion testing in August 2011, testing performed in December 2013 did show that flexion had significantly decreased to 35 degrees with pain beginning at 30 degrees.  In contemplation of his complaints of functional loss, the Board finds that the objective findings warrant a 40 percent rating in contemplation of the General Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45

A disability rating in excess of 40 percent is not warranted as higher ratings contemplates unfavorable ankylosis of the enter thoracolumbar spine or unfavorable ankylosis of the entire spine which are not present in this case.  The examination reports and treatment records do not reflect objective findings of ankylosis.  Thus, a disability rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability.

With regard to the rating criteria for intervertebral disc syndrome, the evidence of record does not otherwise support a finding of prescribed bedrest of at least 6 weeks.  Thus, a 60 percent disability rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  

There is no basis for additional ratings based on neurological symptomatology as none has been shown.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating for the period from August 26, 2011.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board finds, however, that the currently assigned 40 percent disability rating adequately compensates him for any subjective complaints of pain and functional loss as a result of his service-connected disability, and in fact it is the highest schedular rating for limitation of motion of the lumbar spine.

Additional considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the disability in question, but the medical evidence reflects that the manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder. 

The Veteran nor his representative have alleged during the appeal period that such an evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for the service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

In a December 2008 rating decision, the RO denied entitlement to a total disability rating due to individual unemployability on the basis that his service-connected disabilities do not preclude employment, rather his nonservice-connected blindness precludes employment.  The current evidence of record does not support a finding that the Veteran's low back disability precludes employment.  The September 2009 VA examination report reflects that he had been retired for 10 to 20 years due to blindness.  The December 2013 VA examiner commented that while back pain would inhibit any manual labor activities, sedentary duties would be better tolerated with frequent rest breaks and body position changes.  The current evidence of record does not support a finding of a TDIU.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to restoration of a 40 percent disability rating for low back strain from March 1, 2010, is denied.  

From August 26, 2011, entitlement to a 40 percent disability rating for low back strain is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


